DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response dated 8/13/2021 has been entered in its entirety. Claims 1-13 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a series of telephonic interviews with David Kemeny on 9/15/2021.
The application has been amended as follows:
In the Claims:
In claim 1, line 11, after “wherein the valve includes”, the following was deleted “a valve nozzle” and the following was inserted -- an internal bore, a valve nozzle provided inside the internal bore,  --. 
In claim 6, line 6, after “the interior valve comprising”, the following was deleted “a valve nozzle” and the following was inserted -- an internal bore, a valve nozzle provided inside the internal bore,  --. 
In claim 11, line 12, after “wherein the valve includes”, the following was deleted “a valve nozzle” and the following was inserted -- an internal bore, a valve nozzle provided inside the internal bore,  --. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/16/2021